Citation Nr: 9914635	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.



This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1998 from the Jackson, 
Mississippi, Regional Office (RO). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's plantar warts are of service origin.


CONCLUSION OF LAW

The veteran's plantar warts were incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in that it is plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Once 
a claim is well grounded, VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim.  The Board is satisfied that all available, relevant 
evidence is of record and the statutory duty to assist the 
veteran has been met.

Service connection will be granted for disability resulting 
from injury suffered or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131. Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1998).

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The service medical 
records show that the veteran was treat at the dispensary in 
December 1971.  At that time it was reported that the veteran 
had a plantar wart on his left foot, and which should be 
removed when facilities became available.  Treatment notes 
from January 1972 indicate that a plantar ward was excised 
from the ball of the veteran's foot.  A February 1972 
treatment note indicates that the veteran was seen again in 
order to have a plantar wart removed.  An April 1972 
treatment noted indicates that the veteran had a plantar wart 
on his left foot trimmed.  Further treatment notes from May 
1972 demonstrate that the veteran was having continuing 
problems with plantar warts on his left foot.  The veteran 
was separated from active duty in June 1972.  The medical 
examination provided at the time of the veteran's separation 
showed no pertinent abnormality.

A February 1996 outpatient note from the VA Medical Center 
(VAMC) in Biloxi, Mississippi, indicates that the veteran was 
diagnosed with, and treated for, a plantar wart on his left 
foot.  A May 1998 VA outpatient note indicates that the 
veteran was seen by a podiatrist for foot care.  A treatment 
history from the VAMC indicates that the veteran was 
diagnosed with "Corns and Callosities" in June 1998.  A 
July 1998 VA outpatient treatment note indicates that the 
veteran was seen again by a podiatrist in order to reduce a 
wart.  

To summarize, the veteran's SMR's demonstrate that he was 
treated on numerous occasions for plantar warts of the left 
foot.  The Board is satisfied that the service medical 
records show that the plantar warts are a chronic disability.  
Recent outpatient records from the VA Medical Center in 
Biloxi have been associated with the claims folder and 
indicate that he still is receiving treatment for the plantar 
warts. 

Accordingly, it is the Board's judgment that the evidence of 
record demonstrates that the chronic plantar warts are of 
service origin. 


ORDER

The claim for entitlement to service connection for plantar 
warts is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

